Citation Nr: 1609163	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that a hearing clarification letter was sent to the Veteran's representative in December 2015 to clarify the Veteran's intent for a Board hearing.  In a correspondence dated that same month, the Veteran's representative notified the Board that the Veteran did not wish to appear before a Veterans Law Judge regarding the current issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied service connection for a lumbar spine disability and service connection for a bilateral foot disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.
 
2.  Evidence associated with the claims file since the November 2009 denial relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a lumbar spine disability and service connection for a bilateral foot disability.
CONCLUSIONS OF LAW

1.  The November 2009 RO decision, which denied the Veteran's claims of service connection for a lumbar spine disability and service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  New and material evidence has been received to reopen the claim of service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted a request to reopen previously denied claim for service connection for a lumbar spine disability in February 2009.  The Veteran also submitted a claim for entitlement to service connection for a bilateral foot disability.  The claims were denied by the RO in a November 2009 rating decision.  The RO denied the claims stating that the evidence of record did not show that the Veteran's military service as likely as not caused or aggravated the Veteran's current back condition.  Nor did it show that the Veteran's bilateral ankle/foot pain was incurred in or aggravated by his military service.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement for any of the claims, nor was any material evidence received during the remainder of the appeal period.  Therefore, the November 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In November 2012, the Veteran submitted the instant request to reopen the claims of service connection.  The evidence associated with the claims file since the November 2009 rating action includes VA treatment records, private treatment records, February 2015 private examinations for both the Veteran's low back and bilateral feet and a lay statement from the Veteran's wife.  The evidence noted is "new" because it was not previously submitted to agency decision makers.  

The February 2015 private examinations reflect diagnoses of degenerative disc disease of the lumbar spine and flat foot (pes planus), Morton's neuroma and plantar fasciitis of the bilateral feet.  

In support of his contention, the Veteran submitted a January 2016 letter from his wife.  She stated that the Veteran would complain of back pain and foot pain while in service.  She indicated that the pain continued after service.  She noted that she had to help him out of the bed and that the Veteran had to wear special orthopedic inserts in his shoes.  

The Board finds that the statements by the Veteran's wife and additional medical evidence relate to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims of service connection for a lumbar spine disability and service connection for a bilateral foot disability.  This is particularly so for the purpose of reopening claims.  Evidence received (here, to include the February 2015 private medical examination reports) is generally presumed credible.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for a lumbar spine disability is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for a bilateral foot disability, the appeal is reopened and to this limited extent, the appeal is granted.



REMAND

As the Board has reopened the claims of service connection upon a finding that new and material evidence has been received, the Board must remand the claims so that the RO may adjudicate the merits of the service connection claims in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Moreover, the Board finds that additional development is required.

As referenced above, a January 2016 correspondence from the Veteran's wife notes that the Veteran would complain of back and foot pain while in service.  She indicated that the pain continued after service.  She noted that she has to help him out of the bed and that the Veteran has to wear special orthopedic inserts in his shoes.  

Regarding the Veteran's lumbar spine disability, he contends that this disability is due to his military service.  Specifically, he asserts that he developed pain in his low back during training while marching and wearing a back pack.  Service treatment records are silent for complaints or treatment for a low back condition.  

A VA examination dated in January 2001 reflects that the Veteran complained of stiffness in his lower back.  Upon examination, tenderness to palpation was found.  A September 2005 lumbar spine x-ray showed slightly reduced disc space consistent with degenerative disc.

The Veteran was afforded a VA spine examination in July 2006.  The Veteran reported daily, sharp pain.  The examiner diagnosed the Veteran with a chronic lumbar strain.  The examiner noted a review of the Veteran's 2005 x-ray, but stated that a comparison with 2000 x-ray showed no degenerative disc or disc space narrowing.  He opined that the Veteran's subjective complaints of back pain were less likely than not caused by any specific incident in the military.  

In a September 2009 VA joint examination, the same examiner as the July 2006 VA examination diagnosed with the Veteran chronic lumbar strain.  The examiner noted his previous examination opinion, and determined that the Veteran's low back condition was less likely related to military service.   

The Veteran underwent a February 2015 private examination.  The Veteran was diagnosed with degenerative disc disease.  No etiology opinion was provided.  There is also some uncertainty of the veracity of the February 2015 private examination.  

Nevertheless, in light of the above medical and lay evidence, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's claimed lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the Veteran's bilateral foot disability, he states that jumping out of helicopters for air assault practice, ruck marches and PT training aggravated his condition.  Service treatment records are silent for complaints or treatment for foot conditions.  

VA treatment records dated in May 2009 reflects that the Veteran had very minimal hallux valgus deformity of the left foot and a negative right foot examination.  An assessment of pes planus with pronation was provided.    

A September 2009 VA joint examination reflect that the Veteran was diagnosed with the bilateral pes planus.  The Veteran reported localized pain to the lateral aspect of the hindfoot.  

The Veteran underwent a February 2015 private examination.  The Veteran was diagnosed with flat foot (pes planus), Morton's neuroma and plantar fasciitis of the bilateral feet.  No etiology opinion was provided.  Again the Board notes that there is also some uncertainty of the veracity of the February 2015 private examination.  

Nevertheless, in light of the above medical and lay evidence, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's claimed bilateral foot disability.  See McLendon, 20 Vet. App. at 81.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed lumbar spine disability.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings reported in detail in the examination report.  

For any lumbar spine disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to the Veteran's service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

2.  Schedule the Veteran for a VA foot examination by an appropriate professional.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings reported in detail in the examination report.  

For any foot disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current foot disability had its onset in service or is otherwise related to the Veteran's service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

3.  Finally, readjudicate the reopened issues on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


